 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheet Metal Workers Local Union 324, AFL-CIOand Lake Shore Hospital and Health RelatedFacility. Case 3-CG-19January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed by Lake Shore Hospital andHealth Related Facility, herein called the Hospitalor the Charging Party, the General Counsel for theNational Labor Relations Board, by the RegionalDirector for Region 3, issued a complaint onMarch 28, 1980, against Sheet Metal WorkersLocal Union 324, AFL-CIO, herein called Respon-dent. Copies of the charge and complaint andnotice of hearing before an administrative lawjudge were duly served on Respondent and theCharging Party. The complaint alleges that Re-spondent violated Section 8(g) of the NationalLabor Relations Act, as amended, by picketing thepremises of the Hospital without first giving 10days' written notice of its intent to do so to theHospital and to the Federal Mediation and Conci-liation Service.The answer duly filed by Respondent admits cer-tain allegations of the complaint but denies that Re-spondent has engaged in any unfair labor practices.Thereafter, on July 25, 1980, the Hospital, Re-spondent, and the General Counsel filed a stipula-tion of facts and a motion to transfer proceedingsto the Board. They agreed that the charge, thecomplaint and notice of hearing, the answer, andthe stipulation of facts constitute the entire recordin this case, and that no oral testimony is necessaryor desired by any of the parties. The parties ex-pressly waived a hearing before an administrativelaw judge, the making of findings of fact and con-clusions of law by an administrative law judge, andthe issuance of an administrative law judge's deci-sion. They stipulated that they desired to submitthe case directly to the Board for findings of fact,conclusions of law, and order.By order dated September 5, 1980, the Board ap-proved the stipulation, transferred the proceedingto itself, and set a date for the filing of briefs.Thereafter, the General Counsel filed a brief whichhas been duly considered by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire recordherein as stipulated by the parties, as well as the254 NLRB No. 64brief filed by the General Counsel, and herebymakes the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERLake Shore Hospital and Health Related Facilityis a not-for-profit corporation duly organizedunder, and existing by virtue of, the laws of theState of New York, with its principal office, ahealth care facility and place of business, at Routes5 and 20, Irving, New York, where it is engaged inthe business of operating a proprietary hospital andhealth related facility. In the operation of its busi-ness, the Hospital annually receives gross revenuesin excess of $250,000, and purchases goods and ma-terials valued in excess of $5,000 which goods andmaterials are delivered to its Irving, New York, fa-cility directly from States of the United Statesother than the State of New York.The parties stipulated, and we find, that the Hos-pital is now, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act anda health care institution within the meaning of Sec-tions 2(14) and 8(g) of the Act. We further findthat it will effectuate the purposes of the Act toassert jurisdiction in this proceeding.II1. THE L.ABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that SheetMetal Workers Local Union 324, AFL-CIO, isnow, and has been at all times material herein, alabor organization within the meaning of Section2(5) of the Act.Iii. THE UNFAIR LABOR PRACTICESA. The IssueThe question presented is whether Respondentviolated Section 8(g) of the Act by picketing LakeShore Hospital without first giving 10 days' writtennotice of its intent to do so to the Hospital and tothe Federal Mediation and Conciliation Service.B. The Stipulated FactsLake Shore Hospital is currently constructing anaddition to the Hospital and its related health carefacilities at Routes 5 and 20, Irving, New York. Atall times material herein, other employers in theconstruction industry have, at various times, beenengaged in the construction of the addition on theCharging Party's premises, pursuant to contractswith the Hospital.Respondent does not represent any employeesemployed by the Hospital nor has Respondent filed536 SHEI METAL WORKERS LOCAL UNION 324a representation petition with the Board under Sec-tion 9(c) of the Act seeking to represent any em-ployees employed by the Hospital.Commencing on or about February 27, 1980, andcontinuing to the date of the stipulation, Respon-dent, by its agents, has picketed at the jobsite withsigns, herein referred to as signs A, B, and C, thatread as follows:SIGN A-From February 27 to March 31, 1980:UNFAItNOTICLLAKE SHORE HOSPITAI ANI)HEAI.IH RI.ATED FCII.ITNotice to the PublicLake Shore Hospital and Health RelatedR FacilityUnfairThe Purpose of Patrolling This Site Is to AlertThe Public That Lake Shore Hospital andHealth Related Facility is Financing WorkAnd/Or Building A Complex At Routes 5 and20, Irving, New York Which is Not BeingDone By Nor Scheduled To Be CompletelyDone By Qualified Building Trades Craftsmen.By Doing So, Lake Shore Hospital AndHealth Related Facility Undermines The Pre-vailing Rates Of Pay And Conditions WhichExist For Qualified Building Trades Crafts-men. Lake Shore Hospital Arid Health RelatedFacility Is Undermining Job Opportunities andUnion Standards.This Notice Is Addressed To The Public OnlyAnd Not To Any Employee Employed byLake Shore Hospital And Health Related Fa-cility. Nor To Any Employer OR EmployeeOn The Jobsite.SHEET METAl. WORKERS UNION LOCAI. 324,AFL-CIOSIGN B-From March 31 to April 9, 1980:U NoticeN Lake Shore Hospital and Health Related Fa-F cilityA Mel Heating & Cooling, Inc. does not have aI contract with or employ members of SheetR Metal Workers Union 324, AFL-CIOSIGN C On March 31, 1980 and from April 10,1980 onward:Notice To The PublicInformation OnlyMel Heating and Cooling, Inc. Does Not HaveA Contract With Or Employ Members ofSheet Metal Workers Union, Local 324, AFL-CIORespondent's pickets have not stopped any deliv-eries intended for the Hospital, nor have any hospi-tal employees engaged in a strike in support of Re-spondent.Respondent did not at any time mail a writtennotice to the Charging Party and the Federal Me-diation and Conciliation Service of its intention toengage in picketing on February 27, 1980.C. Contentions of the PartiesThe General Counsel contends that Respondentviolated Section 8(g) of the Act by picketing theHospital without giving written notice to the Hos-pital and to the Federal Mediation and ConciliationService of its intent to picket at least 10 days priorto the commencement of its picketing. The GeneralCounsel also contends that the nature of the picket-ing does not exempt the picketing from the provi-sions of Section 8(g) of the Act.Respondent, in its answer to the complaint, con-tends that the picketing had a lawful objective, thatit was informational picketing in purpose and ob-jective.D. DiscussionWe agree with the General Counsel that Respon-dent, by picketing at the jobsite from February 27to March 31, 1980, and for March 31 to April 9,1980, with picket signs heretofore referred to asSigns A and B, violated Section 8(g) of the Act. Itis settled that the notice requirements of Section8(g) are applicable even though a labor organiza-tion does not represent, or seek to represent, healthcare employees or even if health care employeesdid not engage in picketing or other concerted re-fusals to work. Indeed, in a prior case at the samejobsite, we found that similar picketing directed atthe Hospital, although disavowing any appeal tohospital employees, had a potential to disrupthealth care services at the Hospital and was subjectto the notice requirements of Section 8(g). 1i Bricktlaers & Allied Cra/fimen. Local 40 (Lake Shore Hospital andHealth Related acriltili, 252 NLRB No 30 (1980). See also Orange BeltDistrit' Council of Painteri .', 48, Inernational Brotherhood of Paintersand 4lied 7rade. Al- CIO (Sain Joseph ospital), 243 N.RB 60(1979)537 DECISIONS OF NATIONAL LABOR RELATIONS OARDWe further reject Respondent's contention thatits picketing was protected informational picketingand thus exempt from the notice requirements ofSection 8(g).2We therefore findd that, in the factsituation herein, Respondent's picketing describedas Signs A and B violated Section 8(g) of the Act.With respect to the picketing heretofore de-scribed as Sign C, Chairman Fanning finds thatsuch picketing is not subject to the notice require-ments of Section 8(g). Picket Sign C clearly dis-closes that Respondent's dispute was limited to MelHeating and Cooling, Inc., a contractor at the job-site, and did not either directly or indirectly in-volve the Hospital or its employees.3 Member Pen-ello, for the reasons set forth in his dissenting opin-ion in Henry C. Beck Company, supra, would findthat the picketing described as Sign C falls withinthe notice requirements of Section 8(g) and in theabsence of proper notice violated that section ofthe Act.IV. THE EFFECTS OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth abovehave a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to industrial strife burden-ing and obstructing commerce.v. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, an unfair labor practice in viola-tion of Section 8(g) of the Act, we shall order thatit cease and desist therefrom, and take certain affir-mative action designed to effectuate the policies ofthe Act.On the basis of the foregoing findings of fact andon the entire record in this case, we make the fol-lowing:CONCLUSIONS OF LAW1. Lake Shore Hospital and Health Related Fa-cility is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andis a health care institution within the meaning ofSection 2(14) of the Act.2. Respondent, Sheet Metal Workers LocalUnion 324, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By picketing Lake Shore Hospital and HealthRelated Facility without first giving 10 days' writ-2 See Bricklayers & Allied Craftsmen, Local 40 (Lake Shore Hospital andHealth Related Facility), supra: District 1199, National Union of Hospitaland Health Care Employees. R WDSU, AFL-CIO (United Hospitals ofNewark), 232 NLRB 443 (1977).a Painters Local No. 452 (Henry C. Beck Company), 246 NLRB 970(1979).ten notice to Lake Shore Hospital and to the Fed-eral Mediation and Conciliation Service, Respon-dent has violated Section 8(g) of the Act.4. The foregoing unfair labor practice is anunfair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Sheet Metal Workers Local Union 324, AFL-CIO,Jamestown, New York, its officers, agents, and rep-resentatives, shall:1. Cease and desist from engaging in any strike,picketing, or other concerted refusal to workagainst Lake Shore Hospital and Health RelatedFacility, or any other health care institution, with-out giving notice of that intention in writing toLake Shore Hospital and Health Related Facility,or such other health care institution, and the Fed-eral Mediation and Conciliation Service, not lessthan 10 days prior to such action.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Post at its business offices, meeting halls, andall other places where notices to its members arecustomarily posted copies of the attached noticemarked "Appendix."4Copies of said notice, onforms provided by the Regional Director forRegion 3, after being duly signed by Respondent'sauthorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b) Furnish to the Regional Director for Region3 sufficient signed copies of the aforesaid notice forposting by Lake Shore Hospital and Health Relat-ed Facility if it is willing, in places where noticesto its employees are customarily posted.(c) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."538 SHEET METAL WORKERS LOCAL UNION 324MEMBER JENKINS, dissenting:This case involves peaceful informational picket-ing of a construction site on the premises of a hos-pital. For the reasons set forth in my dissent in Dis-trict 1199, National Union of Hospital and HealthCare Employees, R WDSU. AFL-CIO (United Hospi-tals of Newark), 232 NLRB 443, 445-446 (1977),and, for the additional reasons set forth in my sepa-rate, "further" dissent in United Association of Jour-neymen and Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada, Local630, AFL-CIO (Lein-Steenberg), 219 NLRB 837,845 (1975), I would find, based on the facts of thiscase, that Section 8(g) has not been violated. Seealso my dissent in Bricklayers & Allied Craftsmen,Local 40 (Lake Shore Hospital and Health RelatedFacility), 252 NLRB No. 30 (1980). Finally, I joinChairman Fanning in finding that the picketing de-scribed as Sign C did not violate Section 8(g) ofthe Act. Accordingly, I would dismiss the com-plaint in its entirety.APPENDIXNOTICE TO EMPI.OYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket Lake Shore Hospitaland Health Related Facility or any other em-ployer in the health care industry, at a timewhen the commencement of such picketing isnot in conformity with the notice requirementsof Section 8(g) of the National Labor Rela-tions Act, as amended.SHEET METAL WORKERS LOCALUNION 324, AFL-CIO539